Title: To Thomas Jefferson from Henry Dearborn, 6 January 1809
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir, 
                     January 6th. 1809
                  
                  Having fully concidered the question relating to the allowence of extra rations to Genl. Wilkinson while commanding the Army at New Orleans and its vicinity, and having had a conversation with Mr. Rodney on the subject, I am fully satisfied that the allowence is authorised by law & practise, and Mr. Rodney appears to have no impressions contrary to my own opinnion. I have made a statement of the case to Mr. Rodney & to the Controller. I am persuaded that you will have no occasion for doubting the propriety of having authorised the allowence, either as to legal or equitable principles. no General Officers however prudent, could reasonably be required to command that Detachment with less extra expence than is allowed to Genl. Wilkinson. 
                  Yours with respectfull esteem
                  
                     H Dearborn 
                     
                  
               